DETAILED ACTION
The after-final amendment filed on 2-4-2021 is acknowledged and has been entered. Claims 1-18 are pending. Claim 2 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1 and 3-17 are currently under examination.

Terminal Disclaimer
	The terminal disclaimer filed on 2-4-2021 is acknowledged and has been entered into the record.

Claim Rejections Withdrawn
The rejection of claims 3-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,479,999 is withdrawn in light of the Terminal Disclaimer filed on 2-4-2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Robin A. Chadwick on 2-8-2021.

The application has been amended as follows: 
In the claims:

Claim 2 has been canceled.

Conclusion

Claims 1 and 3-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 8, 2021